Citation Nr: 0933749	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  08-21 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) for the cost of unauthorized medical 
expenses provided at the TLC Health Network from January 22, 
2008 to January 25, 2008. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran reportedly had active military service from April 
1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  administrative decisions of the Department of 
Veteran s Affairs (VA) Medical Center (MC) in Canandaigua, 
New York.

In July 2009, the Veteran testified during a videoconference 
hearing before the undersigned Veteran s Law Judge; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have any adjudicated service-
connected disabilities.

2.  The Veteran is insured by Medicare Parts A and B.


CONCLUSION OF LAW

The criteria for reimbursement or reimbursement of 
unauthorized medical expenses incurred at the TLC Health 
Network from January 22, 2008, to January 25, 2008, are not 
met. 38 U.S.C.A. §§ 1725, 1728 (West  2002); 38 C.F.R. §§ 
17.120, 17.1002, 17.1004 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran s Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and  
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In connection with the claim herein decided, the Veteran has 
been notified of the reasons for the denial of the claim, and 
has been afforded  the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the Veteran.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002). 

II.  Analysis

The Veteran is claiming payment or reimbursement of medical 
expenses incurred for treatment received by the TLC Health 
Network from January 22, 2008 to January 25, 2008. 

In the Veteran's June 2008 substantive appeal, he stated that 
on about January 15, 2008, he was prescribed Wellbutrin in 
addition to his Antitripiline by a VA physician.  He asserts 
that together, these medicines reacted and he had to be taken 
to a private hospital, Lakeshore Hospital, for a heart attack 
or stroke.  He stated that he was now being charged 
$1,425.00, which was not covered by Medicare.  

The Veteran testified during the July 2009 hearing that he 
was taken by ambulance to Lakeshore Hospital and was admitted 
for about one week and that he was told by a hospital 
administrator that the VA would have to cover all of his 
medicines.  He testified that he was seeking reimbursement 
for the medications since Medicare does not cover them.  The 
Veteran testified that he does not have any service-connected 
disabilities.  

A UB 92 form reflects that the Veteran was admitted to the 
TLC Health Network from January 22 to January 25, 2008 and 
that the Veteran has Medicare A and B as his primary health 
insurance plan, and the VA as his secondary.  

In order to receive payment or reimbursement for medical 
expenses incurred at a non-VA facility, the Veteran must meet 
the criteria set forth in one of two applicable regulations.  
The first is 38 C.F.R. § 17.120.  Under this regulation, to   
establish eligibility for payment or reimbursement of medical 
expenses incurred at a non-VA facility, a claimant must 
satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either: (1) for an 
adjudicated service- connected disability; or (2) for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability; or 
(3) for any disability of a Veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability; or (4) for any injury, illness, or 
dental condition in the case of a Veteran who is 
participating in a rehabilitation program and who is  
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2008); see also Zimick v. West, 11 
Vet. App. 45,  49 (1998).

As noted above, the Veteran is not service-connected for any 
disability, not is he participating in a rehabilitation 
program. Therefore, the Veteran does not meet the criteria 
for payment of authorized or unauthorized medical expenses 
pursuant to 38 U.S.C.A. § 1728 (West 2002 & Supp. 2008).

However, the Veteran's claim for payment may also be 
considered under criteria for determining entitlement under 
the Veterans Millennium Healthcare and Benefits Act, 38 
U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  The 
provisions of the Act became effective as of May 29, 2000.  

To be eligible for reimbursement under this Act the Veteran 
has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been   
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average   
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence  
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment   
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran  has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of   
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily  
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2008). 

In this case, as noted above, the Veteran is covered under 
Medicare A and B, such that he does not satisfy (g) of the 
requisite criterion set forth above, and thus reimbursement 
under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 
17.1002 cannot be granted by operation of law.  See 38 
U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  The Board is 
bound by these regulations.  38 U.S.C.A. § 7104. 

The Board sympathizes with the Veteran's request for 
reimbursement or payment of the expenses incurred.  Although 
the Veteran argues that VA should pay the amount for his 
medications, which are not covered by Medicare, VA is not 
authorized to pay or reimburse unauthorized medical expenses 
where a health-plan contract covers the cost of medical 
expenses either in whole or in part.  The Board is bound by 
the law, and its decision is dictated by the relevant 
statutes and regulations.  

As the law and not the evidence is dispositive in this case, 
the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).


ORDER

Entitlement to reimbursement or payment by VA of the costs 
incurred at the TLC Health Network from January 22, 2008, to 
January 25, 2008, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


